Case 1-1/-4001ls5-nhAl DOC loo Filed Ov/ilo/ZQ0 Entered Os/lof/20 Loicoiczo

ROSENBERG, Musso & WEINER, LLP
Attorneys At Law

BRUCE WEINER 26 COURT STREET
ROBERT J. MUSSO SUITE 2211

BROOKLYN, N.Y. 11242
LOUIS P. ROSENBERG —_—____

(1908-1997) : (718) 855-6840
en FAX NO. (718) 625-1966
ROBERT NADEL

September 18, 2020

E-File

Honorable Nancy Hershey Lord
United States Bankruptcy Judge
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

Re: — Bracha Cab Corp, et al
Bankruptcy Case No. 17-46613

Dear Judge Lord:

This will confirm that all matters scheduled on September 23, 2020 are adjourned to
November 4, 2020 at 3:00 p.m.

Very truly yours,

/ s/ Bauce Weiner
Bruce Weiner

BW:jg
